IN THE UNITED STATES COURT OF APPEALS

                                       FOR THE FIFTH CIRCUIT


                             ______________________________________

                                           No. 01-20742
                                        (Summary Calendar)
                             ______________________________________

ANDRE J. HOWARD,                                                                          Plaintiff-Appellant,


                                                     versus

VOLUNTEERS OF AMERICA,


                                                                                          Defendant-Appellee.
                        ____________________________________________

                             Appeal from the United States District Court
                                 for the Southern District of Texas
                                           H-99-CV-3511
                         ___________________________________________
                                          March 11, 2002



Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

                              FACTUAL AND PROCEDURAL HISTORY

       On or about October 12, 1999, Andre Howard (“Howard”), proceeding pro se, filed a

complaint against the Volunteers of America (“VOA”) alleging discrimination based on race, gender,

and disability under Title VII of the Civil Rights Act of 1964. He also contended that he was retaliated



        *
         Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstance set forth in 5th CIR. R. 47.5.4.
against, treated in a manner inconsistent with the employee handbook, and that VOA was liable for

intentional infliction of emotional distress. On September 14, 2000, VOA filed a Motion to Compel

Arbitration in the district court. Arbitration of all disputes arising out of Howard’s employment was

required by a document entitled “Terms and Conditions of Employment.”

        On November 8, 2000, the district court ordered that the case proceed to arbitration and that

the case be administratively closed. No relief has been sought, requested, or granted in the district

court since the entry of the November 8, 2000 order. However, no arbitration proceeding has been

held since the order was issued. Howard now requests that this Court order VOA to participate in an

arbitration proceeding.

                                             DISCUSSION

        In his pro se brief, Howard appears to raise the following issues: (1) whether the district court

erroneously compelled arbitration finding that the case was within the scope of the arbitration

agreement signed by both parties, and (2) if the district court properly compelled arbitration, whether

this court can force the parties to arbitrate within a specified time.

        Because we do not have jurisdiction, we will not address the merits of these issues. Under the

Federal Arbitration Act (“FAA”), an order directing arbitration to proceed is not appealable. 9 U.S.C.

§ 16 (b)(2). Therefore, we do not have jurisdiction over Howard’s first claim. Further, this court has

found that the FAA “[b]y its own terms. . .authorizes [appellate] court action only after a final award

is made by the arbitrator.” Folse v. Richard Wolf Med. Instruments Corp., 56 F.3d 603, 605 (5th Cir.

1995) (citing 9 U.S.C. § 10)). Because no final award has been issued, we may not reach the merits

of his second claim. It appears that Howard’s only recourse is to return to the district court to request

another order compelling arbitration within a certain period of time. 9 U.S.C. § 4 (1999)(“A party

aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written agreement
for arbitration may petition any United States district court which, save for such agreement, would have

jurisdiction . . . , for an order directing that such arbitration proceed in the manner provided for in such

agreement.”).

                                             CONCLUSION

        Accordingly, we DISMISS this appeal for lack jurisdiction.

DISMISSED.